Title: From Alexander Hamilton to Otho H. Williams, 10 July 1794
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury Department July 10. 1794
Sir,

I am to acknowledge the receipt of Mr Richmonds letter of the 1 instant.

It is inconceivable to me what can produce so great a disproportion between the price of Rations in Baltimore and Philadelphia. At all events I am determined not to give the Price demanded, untill convinced by experience, that there is no Alternative. To ascertain this fact, I have to request that you will purchase Provisions and have them put on board of the Cutter to be issued as in other Cases by way of trial for Six months, allowing the usual Supply. The Aggregate may be Apportioned into a rate ⅌ diem and so charged in your Accounts.
I am with great Consideration   Sir   Your most Obedt. Servant

A Hamilton
Otho H Williams Esquire.Collector Baltimore

